Citation Nr: 1718882	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1967 to November 1968, with additional service in the Navy Reserve from 1969 to 1971.  He served in Vietnam and his awards and decorations included the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam campaign Medal (with Device), and Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In May 2014, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review. 

Pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016), the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in February 2017.  Although pursuant to 38 C.F.R. § 20.903(a), the Veteran and his representative must be given notice of the VHA opinion and be afforded a 60 day period to respond, the Board finds that the Veteran has not been prejudiced in this regard in light of the favorable decision that follows, which represents a full grant of the benefits being sought.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has bilateral hearing loss that is at least as likely as not causally related to his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss.  First, there is evidence of a current disability.  December 2010 and July 2014 VA examination reports diagnosed sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran stated that, in January 1968, his platoon came under enemy artillery, rocket, and mortar fire while stationed in Khe Sahn.  The attack destroyed an ammo dump near his platoon and a large explosion, resulting in a concussion blast from the right side, knocked him to the ground causing his hearing loss.  During the siege of Khe Sahn and other locations throughout Vietnam, the Veteran was exposed to over 80 days of sustained attack without the use of hearing protection.  The Veteran asserted that his hearing had become progressively worse since his service and that it was not attributable to his post-military occupations.  See July 2010 VA Form 21-526 Veterans Application for Compensation or Pension; February 2011 Veteran's lay statement and VA Form 21-4138 Statement In Support of Claim.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, an April 2017 VHA medical expert opinion provided by an otolaryngologist opined that it was at least as likely as not that the Veteran's bilateral hearing loss disability had its onset during his service.  Additionally, an August 2011 opinion submitted by the Veteran's private audiologist is supportive of the claim.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a bilateral hearing loss is granted.




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


